FILED
                            NOT FOR PUBLICATION                             APR 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50345

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00229-GAF

    v.
                                                 MEMORANDUM *
SERGIO RAMIREZ, a.k.a. Edgar Carlon,

               Defendant - Appellant,




                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                             Submitted April 17, 2012**

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

      Sergio Ramirez appeals from his guilty-plea conviction and 148-month

sentence for conspiracy to possess with intent to distribute methamphetamine, in

violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A); possession with intent


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A); and maintaining a drug involved premises, in violation of 21 U.S.C. §

856(a)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967), Ramirez’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided Ramirez with the opportunity

to file a pro se supplemental brief. Ramirez has filed a pro se supplemental brief.

No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    10-50345